Title: To James Madison from William Hull, 4 June 1808
From: Hull, William
To: Madison, James



Sir.
Detroit June 4. 1808.

I take the liberty to enclose the copy of an address to the citizens of the Territory of Michigan, on entering into the duties of my office, as Governor, under my new appointment.  We have no press in this Territory, and I ask you, Sir, to be so kind, as to send it to the printer of the National Intelligencer for publication.  Hitherto, I have made no answer to all the calumny, and falsehood, which has been published against me.  I hope the few observations contained in the address, will be considered as properly applied and as much as the occasion requires.  I am respectfully Your most obedient servant

William Hull.

